Citation Nr: 0114956	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.





ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the, Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant entitlement to 
service connection for the cause of the veteran's death and 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1977 to 
October 1978.

2.  The veteran expired in October 1999 immediate cause of 
death was cardiopulmonary collapse, due to, or as a 
consequence of ischemic bowel, due to, or as a consequence of 
pneumonia.

3.  At the time of his death, the veteran was entitled to 
service connection for adrenomyeloneuropathy with loss of use 
of both lower extremities, evaluated as 100 percent 
disabling; adrenomyeloneuropathy with intention tremor of 
both upper extremities, evaluated as 30 percent disabling; 
adrenomyeloneuropathy with bowel incontinence, evaluated as 
10 percent disabling; adrenomyeloneuropathy with urinary 
incontinence, evaluated as 10 percent disabling; and 
infrapatellar tendonitis and chondromalacia of the left knee, 
evaluated as 0 percent disabling.  He had been entitled to a 
100 percent disability rating with special monthly 
compensation from April 1993, and had received aid and 
attendance from June 1995.

4.  The veteran's service-connected disabilities, rated 100 
percent disabling, rendered him materially less capable of 
resisting the effects of pneumonia and cardiopulmonary 
collapse that caused his death.  

5.  The appellant is entitled to DIC because the veteran's 
death is service-related.

CONCLUSIONS OF LAW

1.  A service-connected disorder caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991) is moot and the appeal is 
dismissed.  38 U.S.C.A. §§ 1318, 5110, 7104 (West 1991); 38 
C.F.R. §§ 3.22, 3.340 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2000).  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (2000).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2000).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2000).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a)(b)(d) (2000).  Establishing direct service 
connection for a disability which was not clearly shown in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2000); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2000).  For example, 
service connection for arteriosclerosis, and cardiovascular-
disease, including hypertension, may be established based on 
a legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

At the time of his death, the veteran was entitled to service 
connection for adrenomyeloneuropathy with loss of use of both 
lower extremities, evaluated as 100 percent disabling; 
adrenomyeloneuropathy with intention tremor of both upper 
extremities, evaluated as 30 percent disabling; 
adrenomyeloneuropathy with bowel incontinence, evaluated as 
10 percent disabling; adrenomyeloneuropathy with urinary 
incontinence, evaluated as 10 percent disabling; and 
infrapatellar tendonitis and chondromalacia of the left knee, 
evaluated as 0 percent disabling.  He was granted entitlement 
to a 100 percent disability rating with special monthly 
compensation, effective April 1993, in an August 1994 VARO 
rating decision. 

The death certificate indicates that the veteran died on 
October [redacted], 1999 at the age of 41.  The immediate cause of 
death was cardiopulmonary collapse, due to, or as a 
consequence of ischemic bowel, due to, or as a consequence of 
pneumonia.  An autopsy was not performed.

A February 1994 VA medical opinion from a staff neurologist 
indicated that the veteran's adenomeloneuropathy had 
progressed to the point at which he had substantial deficits.  
On neurological examination, he had mild to moderate cognitive 
dysfunction, diminished visual acuity, profound corticospinal 
deficits, diminution in sensation below his fourth thoracic 
segment, and signs of cerebellar dysfunction.  An MRI of the 
veteran's head showed confluent loss of signal in the 
periventricular regions consistent with diffuse and severe 
damage to his cerebral white matter.  Nerve conduction studies 
showed that he had a severe sensorimotor polyneuropathy with 
mixed axonal and demyelinating features.  It was the 
examiner's opinion that a diagnosis of adrenomyeloneuropathy 
had been established.  He noted that the defect in the gene 
which caused the disorder led to abnormal metabolism of 
myelin, which is a very important constituent of the nervous 
system.  He indicated that the progression of the disorder is 
relentless and leads to severe neurological disability or 
death, although this process may take years in some cases.  He 
noted that the veteran's prognosis was quite bleak.  His 
condition would continually progress over the years, and he 
would eventually become totally bedridden.  

A VA hospitalization report for a period of admission in June 
1995 indicated that the veteran was admitted for respite care 
of his chronic progressive degenerative disease involving all 
nervous systems, diagnosed as adrenomyeloneuropathy.  The 
veteran was wheelchair bound.  It was reported that he was no 
longer speaking and was incontinent of stool and urine.  
Physical examination revealed that he did not speak and was in 
no acute distress.  His heart had a regular rhythm with a 
normal rate.  There were no carotid bruits.  His lungs were 
clear bilaterally.  His abdomen was normal.  His skin was 
clear with the exception of two small vesicles.  He did not 
answer questions, but was alert.  His eyes wandered.  He had 
poor upper gaze function.  His pupils were sluggishly 
reactive.  His face was symmetric, but fundi could not be 
assessed.  Gag was present.  Snout reflex and sucking reflex 
were present also.  On motor exam, there was decreased tone 
bilaterally, but it was difficult to assess because of poor 
cooperation.  There was decreased lean body mass all over and 
apparent general weakness.  Deep tendon reflexes were brisk 
all over, but decreased in the Achilles.  Toes were upgoing 
bilaterally.  There was upper extremity dysmetria and 
decreased sensation to pain and prick in the lower 
extremities, but this was also difficult to assess.  The 
examiner indicated that the veteran required total care.  

The veteran was granted entitlement to special monthly 
compensation based upon the need of regular aid and 
attendance, effective June 1995, in a January 1996 rating 
decision.

A VA hospitalization summary for a period of admission from 
August 1996 to September 1996 reported that the veteran had a 
history of seizures and was admitted following a seizure, as 
well as for respite care.  His past medical history was 
significant for G-tube placement.  The veteran was conscious, 
but did not respond to verbal commands.  His lungs were clear 
to auscultation and his cardiovascular rate and rhythm were 
regular.  His abdomen was soft, nontender and non-distended.  
He had positive bowel sounds.  His extremities were without 
cyanosis, clubbing or edema.  His neck was supple.  His 
carotids were palpable.  He had full eye movements.  Pupils 
were reactive bilaterally.  Gag was present.  Motor exam 
showed spastic quadriplegia.  The veteran grimaced to painful 
stimuli in all four extremities.  Coordination and gait could 
not be tested secondary to his disease process.  Reflexes were 
3/2 throughout.  He was discharged to home in good condition, 
to continue his diet of tube feeds, which he had been on for 
quite some time.  Activity consisted of passive range of 
motion exercises.  

Pursuant to 38 C.F.R. § 3.312(c)(3), service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 C.F.R. § 3.312(c)(3) (2000).

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

In light of the veteran's reported condition due to his 
progressive service-connected medical disability in June 1995, 
at which time he was already bedridden and unable to speak, 
had neurological deficits, was able to perform only passive 
range of motion exercises as motor activity, had 
gastrointestinal deficits requiring a feeding tube, and had 
incontinence of bowel and bladder, 38 C.F.R. § 3.312 (c)(3) is 
for application, and service connection for the cause of the 
veteran's death is warranted.  As mentioned, the veteran's 
service-connected disability involved his gastrointestinal and 
genitourinary systems, resulting in bowel and bladder 
incontinence, and ischemic bowel, a gastrointestinal disorder, 
was noted as a causative factor on the death certificate.  

In view of the grant of service connection for the cause of 
the veteran's death, the appellant is entitled to DIC 
benefits under 38 U.S.C.A. § 1310 (West 1991). When a veteran 
dies after 1956 from a service-connected or compensable 
disability, the Secretary shall pay DIC to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310.

The appellant has been awarded the benefits she seeks, namely 
DIC benefits. Therefore, it is unnecessary to address the 
merits of the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 as a full grant of the benefits under 38 
U.S.C.A. § 1310 has been awarded.

Consequently, the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 1991) is moot, and the appeal is 
dismissed. 38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 C.F.R. 
§§ 3.22, 3.340 (2000).

ORDER

Service connection for the cause of the veteran's death is 
granted; entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1310 is established.

The appeal for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

